IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,503



                            EX PARTE TONY HALL, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. CR-16981-A IN THE 217 TH JUDICIAL DISTRICT COURT
                      FROM ANGELINA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to fifteen years’ imprisonment. He did not appeal his conviction.

       Applicant contends that he is actually innocent, and has newly discovered evidence in support

of his claim. The trial court held a held a habeas hearing at which several witnesses, including the

complainant, testified to facts indicating that the allegations against Applicant were fabricated.

Based on the affidavits of witnesses and the testimony at the habeas hearing, the trial court has
                                                                                                         2

determined by clear and convincing evidence that if a jury were to consider the evidence adduced

at trial, as well as the newly discovered evidence, no reasonable trier of fact would convict Applicant

of the original charge. The trial court concludes that Applicant is entitled to relief. Relief is granted.

The judgment in Cause No. CR-16981-A in the 217th Judicial District Court of Angelina County

is set aside, and Applicant is remanded to the custody of the sheriff of Angelina County to answer

the charges as set out in the indictment.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 16, 2011
Do Not Publish